I concur in the view that the provisions of Chapter 6 of the Laws of 1934, Sp.Sess., do not confer power upon school districts to issue negotiable bonds of the district. I am unable to find in said enactment, as do my associates, any modification, suspension or amendment of the provisions of Secs. 120-701 and 120-702, N.M.S.A. 1929, which repose in and define the power of school districts to issue such bonds, and how such power may be vitalized and effectuated by obtaining the essential assent of the electors.
When we contemplate the provisions of said last cited sections and Sec. 11 of Art. 9 of the Constitution, which requires the approval of the qualified electors of the district before it can borrow money for the purpose of erecting and furnishing school buildings and purchasing school grounds, it seems to me that the meaning is that Sec. 120-701 confers power on school districts within constitutional limitations whenever — as soon as — the electors give their approval.
It is, in my opinion, necessary to a proper disposition of the case at bar to declare the meaning and effect of the provisions of Sec. 120-702, which apparently prohibit the holding of a second bond election for the same purpose within two years, as to whether such provisions are a part of the power, or a restriction on the exercise thereof, and whether the effect is the same in either event. The majority, because they think such prohibition, if in fact it exists, has been lifted by the provisions of the 1934 enactment cited supra, so far as the situation in the case at bar is concerned, find it unnecessary to answer these interesting questions further than they have done in their opinion. In that view I am unable to agree. *Page 87